DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: the Amended Specification filed on 11/15/2021 is amended as following:
Page 1, paragraph [0001], line 2, replace the Patent number “10,378,508” to number --- 10,738,508 ---.

Claim 32, line 3, before the phrase “portable”, change the letter “a” to --- the ---.

Claim 41, line 1, replace number “1” to number --- 33 ---.

Allowable Subject Matter
Claims 1-67 are allowed.

The he following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of an anti-theft system for protecting a portable electronic device from theft or unauthorized removal, comprising:
an interface configured to be attached to the portable electronic device, the interface comprising a sensor configured to detect removal of the interface from the portable 
a dock configured to removably support the interface, the interface configured to be releasably locked on the dock such that the interface and the portable electronic device cannot be removed from the dock, the interface is further configured to be unlocked from the dock such that the interface and the portable electronic device are removable from the dock.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/18/2022